DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remarks filed on 12/14/2021.
The amendments filed on 12/14/2021 have been entered. Accordingly claims 1-9, 17, 25-32, 34, 43, 52-59, 61, 63, and 74 remain pending. Claims 25-32, 34, 43, 52-59, 61, 63, and 74 were previously withdrawn from consideration. Claims 1-3, 9, and 17 are presently amended. 

Response to Arguments
Applicant’s arguments with respect to the prior art rejections of the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Information Disclosure Statement
The information disclosure statement filed 09/16/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the first non-patent literature document is listed as being authored by Kudo, however the attached copy list the first author as Kubo. Additionally no copy of the third non-patent literature document, Paterson, has been submitted. Examiner th non-patent literature document), not the newly cited Paterson reference. A copy has not been received of either the previously cited Williamson reference or the newly cited Paterson reference. It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Drawings
The drawings filed 12/14/2021 are acceptable. The previous objection to Figure 7 has been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 9, and 17, the limitation “matching, in the second imaging information, an ultrasound probe having known coordinates that is used to generate the first imaging information” renders the claim indefinite. It is not clear what is the probe in the second imaging information being matched to or with. For the present purposes of examination, the limitation has been interpreted as matching the first and second imaging information with each other, i.e. registering the images, using the ultrasound probe as a matching object found in both image information, having known coordinates, to perform the matching/registration. Further clarification is required.
Regarding claim 3, there is insufficient antecedent basis for the limitation “the second imaging modality”. Additionally, claim 1 recites that the second imaging information is based on CT imaging (i.e. not ultrasound), which conflicts with what is currently recited in claim 3 (i.e. “ultrasound” of claim 3). For the present purposes of examination, this limitation has been interpreted as referring to the ultrasound imaging modality for the first imaging information (not second information) recited in claim 1. Further clarification is required. 
Claims dependent upon a claim rejected under 35 U.S.C. 112(b) are also rejected under the same statute because they each inherit the indefiniteness of the claim(s) they respectively depend upon. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In light of the amendments to claim 1 and the interpretation of claim 3 under the 35 USC 112(b) rejection stated above, claim 3 fails to further limit the subject matter of the claim upon which it depends. Claim 1 already specifies an ultrasound imaging modality. Further, assuming the claim 3 goes after the “CT” imaging which is also now recited in claim 1 as well. Therefore claim 3 appears to merely restate that the imaging modality is ultrasound, which does not further limit the subject matter of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bharat et al. (WO 2015/087217 A1, filed December 5, 2014, hereinafter “Bharat”, examiner notes that citations in this Office Action correspond to US 2016/0310760 which is the 371 of the cited WO document).
Regarding claims 1, 9 and 17, as best understood in light of the 35 USC 112(b) rejection stated above, Bharat discloses an apparatus, method, and a non-transitory computer-accessible medium having stored thereon computer-executable instructions (“The various units 18, 24, 26, 38, 40, and 42 are suitably embodied by a programmed or configured electronic data processing device, such as the electronic processor or electronic processing device 32 of the workstation 44, or by a network-based server computer operatively connected with the workstation 44 by a network, or so forth. The disclosed fusion, location, segmentation, evaluation and delivery techniques are suitably implemented using a non-transitory storage medium storing instructions (e.g., software) readable by an electronic data processing device and executable by the electronic data processing device to perform the disclosed techniques.” [0049]) for determining a location of at least one radioactive seed within a body (“The image fusion unit (40) registers locations of the plurality of fiducials to at least one of the first and the second coordinate system and tracks the locations of the fiducials in real-time.” Abstract; also see “Brachytherapy typically uses low dose radiation point sources or seeds which are implanted in unhealthy tissues of the subject.” [0003]; also see [0041]-[0042] showing that the fiducials 22 include radioactive seeds; Fig.1 and corresponding description), wherein, when a computer arrangement executes the instructions (workstation 44 in Fig. 1 and corresponding description), the computer arrangement is configured to perform procedures comprising: 
receiving first imaging information of the at least one radioactive seed within the body based on an ultrasound imaging modality (“generating real-time ultrasound images with a transducer which emits ultrasonic sound waves in an anatomic portion of a subject in a first coordinate system which includes a plurality of internal fiducial locations.” [0013]; also see Fig. 8 and corresponding description); 
receiving second imaging information of the at least one radioactive seed within the body based on a computed tomography (CT) imaging modality (“A radiation therapy planning unit 18 images the subject and stores a planning image of the subject as part of the radiation therapy plan 20. The planning image can be obtained from a CT image…The planning image is used to construct the radiation therapy plan 20 which includes the instructions for placement of radiation delivery to anatomic portions of the subject. The planning image can include internal or implanted fiducials 22 present in the planning image and aid in registering the planning image to the radiation delivery and real time anatomic information.” [0035]); 
matching, in the second imaging information, an ultrasound probe (“The planning image can include internal or implanted fiducials 22 present in the planning image and aid in registering the planning image to [second imaging information] the radiation delivery and real time anatomic information [first imaging information].” [0035]; also see “The fiducials include implants or a trans-rectal ultrasound probe.” [0013] and Fig. 6 and corresponding description; examiner notes that the trans-rectal ultrasound probe, which acts as an internal fiducial, is used in registering, i.e. matching, the second imaging information with the first imaging information) having known coordinates that is used to generate the first imaging information (“The system includes an ultrasound imaging unit 26 which images an anatomic portion of the subject in continuous real-time. The ultrasound imaging unit can be configured with a 2-dimensional position of the probe relative to room coordinates.” [0038]); and 
determining the location of the at least one radioactive seed within the body (“The image fusion unit (40) registers locations of the plurality of fiducials to at least one of the first and the second coordinate system and tracks the locations of the fiducials in real-time.” Abstract; also see “The image fusion unit registers the real-time coordinate system to the planning coordinate system based on the locations of the internal fiducials and tracks the locations of the fiducials in real-time.” [0012]) based on the first imaging information, the second imaging information, and the known coordinates of the ultrasound probe (“The image fusion unit 40 fuses the first coordinate system of the continuous real-time imaging unit 26 which contains the anatomic information, e.g. prostate region with the second coordinate system of the therapeutic radiation delivery device 12 which delivers therapeutic radiation, e.g. EBRT device linear beams of therapeutic radiation, based on the fiducials 22. The fusion unit can additionally register the planning image of the radiation plan 20 to the fused coordinate system.” [0044]; examiner notes that as stated above the registration between the first and second imaging information uses the known coordinates of the ultrasound probe, which is used as a fiducial).
Regarding claim 2, Bharat further discloses wherein the first imaging information includes at least one template CT image and at least one further CT image, and wherein the computer arrangement is further configured to register the at least one template CT image to the at least one further CT image (“For fractionated treatments, intermediate CT or other planning images can be co-registered with the fiducials 22.” [0036]; examiner notes that the initial planning image is interpreted as the at least one template CT image and the intermediate CT is interpreted as the at least one further CT image).
Regarding claim 3, as best understood in light of the 35 USC 112(b) rejection stated above, Bharat further discloses wherein the second imaging modality is an ultrasound (“generating real-time ultrasound images with a transducer which emits ultrasonic sound waves in an anatomic portion of a subject in a first coordinate system which includes a plurality of internal fiducial locations.” [0013]; or in the alternative where the second image is being CT ”For fractionated treatments, intermediate CT or other planning images can be co-registered with the fiducials 22.” [0036];).
Regarding claim 4, Bharat further discloses wherein the ultrasound is a transrectal ultrasound (“The probe 28 can be applied externally, such transperineally or transabdominally as shown, or applied internally such as inserted into a rectum or an esophagus.” [0039]; also see “TRUS” in [0030]).
Regarding claim 5, Bharat further discloses wherein the computer arrangement is further configured to receive third information related to a seed implantation plan for at least one patient (“The planning image is used to construct the radiation therapy plan 20 which includes the instructions for placement of radiation delivery to anatomic portions of the subject.” [0035]).
Regarding claim 6, Bharat further discloses wherein the at least one radioactive seed includes a plurality of radioactive seeds (see plurality of radioactive seeds 22 in e.g. Fig. 1 and corresponding description), and wherein the computer arrangement is further configured to compare a first location of each radioactive seed of the radioactive seeds in the body of the at least one patient with a second proposed location in the body of the at least one patient for each radioactive seed contained in the third information (“The radiation therapy delivery unit 42 compares the actual placement of the therapeutic radiation with the radiation therapy plan. The comparison can include differences in radiation point sources which indicate the variance from a planned position to an actual position.” [0057]; also see “The radiation therapy planning unit 18 can provide "what-if" simulations of changes in positions of planned radiation point sources and delivered radiation point sources.” [0058]; also see [0045] and Fig. 1 and corresponding description).
Regarding claim 7, Bharat further discloses wherein the first imaging information is in a first imaging space (“The ultrasound imaging unit includes a transducer that emits ultrasonic sound waves to image in real-time an anatomic portion of a subject in a real-time coordinate system.” [0012]), and the second imaging information is in a second imaging space (“The radiation planning unit includes at least one radiation treatment planning image identifying the planned locations and amounts of therapeutic radiation in the anatomic portion of the subject according to a planning coordinate system.” [0012]).
Regarding claim 8, Bharat further discloses wherein the computer arrangement is further configured to transform the first imaging information from the first imaging space to the second imaging space (“The image fusion unit registers the real-time coordinate system to the planning coordinate system based on the locations of the internal fiducials and tracks the locations of the fiducials in real-time.” [0012]; also see [0035]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINAH ASGHAR whose telephone number is (571)272-0527. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/A.A./Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793